Per Curiam : Defendant in error recovered a judgment against the plaintiff in error in the superior court of Cook county for $2660.20 for salary as patrolman of the city of Chicago from November, 1903, to June, 1906. On appeal to the Appellate Court for the First District the judgment was affirmed, and this writ of error is sued out to review the judgment of the Appellate Court. The general Civil Service act was adopted by the city of Chicago in 1895. Defendant in error took the examination as to his qualifications for the office of patrolman and passed the same and the civil service commission certified his name to the superintendent of police, who gave him the appointment as patrolman. He thereupon took the oath of office and entered upon the discharge of his duties. In November, 1903, he was suspended pending the determination of certain charges preferred against him, and at the same time one Walter Bullís, another patrolman of the Chicago police force, was suspended on like charges. Both defendant in error and Bullís brought certiorari proceedings against' the civil service commission in the superior court of Cook county, and on a hearing of the cases the proceedings of the commission discharging the defendant in error and Bullís by reason of the aforesaid charges were quashed. An appeal was allowed in both cases, and it was stipulated that the case of defendant in error should abide the result of the Bullís case. The Appellate Court affirmed the judgment of the superior court, and on a further appeal to this court the judgment of the Appellate Court was affirmed. (Powell v: Bullis, 221 Ill. 379.) Thereupon both Bullís and defendant in error were re-instated as patrolmen, and afterward brought separate suits to recover the amount of salary claimed to be due each of them during the period of their respective suspensions. Bullís recovered a judgment for $2660.20, which was affirmed by the Appellate Court, but on appeal to this court the judgments of the Appellate Court and the superior court of Cook county were reversed and the cause was remanded. (Bullis v. City of Chicago, 235 Ill. 472.) Defendant in error also recovered a judgment for the same amount, and the judgment of the Appellate Court affirming that judgment was entered previous to the filing of the opinion by this court in Bullis v. City of Chicago, supra. Defendant in error has filed no brief in this court. The decision in Bullis v. City of Chicago, supra, is conclusive of every question involved in this case, and the judgments of the Appellate and superior courts are reversed and the cause remanded to the superior court. Reversed and remanded.